Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of remarks and amendments to the specification, filed on 5/16/2022, is acknowledged. The amendments to the specification are entered. 
Claims 16-37 are currently pending. Claims 28-34 have been withdrawn. Accordingly, claims 16-27 and 35-37 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  
Information Disclosure Statement
The IDS filed on 5/16/2022 has been considered. See the attached PTO 1449 form.

Withdrawn Rejections
Applicant’s arguments filed 5/16/2022, with respect to the previous 112(b) rejection have been fully considered and are persuasive. The previous 112(b) rejection has been withdrawn because applicant in the arguments have stated that the temperature at which the polymer (i.e. PLA polymer of claim 16) is in a totally or partially molten state is clear for one skilled in the art since the melting temperature of polylactic acid is known to be about 175°C and one skilled in the art can thus expect the matrix polymer to be in a partially or totally molten state in a range of temperatures extending around this value of 175°C. Thus, it is interpreted that at the melting temperature of the polymer is when the polymer is in a totally or partially molten state and this clarifies the temperature at which the drug and enzyme are incorporated in the polymer based matrix. 

Maintained Claim Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Landau (EP 1911472A1; Apr. 16, 2008) (cited in the Restriction/Election Office Action) as evidenced by Wang (Heighten Science Publications Corporation; Archives of Biotechnology and Biomedicine; Apr. 25, 2017; pg. 001-016).
Landau throughout the reference teaches implantable drug delivery compositions comprising a drug (a pharmaceutical agent) and a polymer-degrading enzyme embedded into a polymer based matrix (see: claims; summary of invention; Para 0021). Particularly, Landau teaches a medical device comprising a structure made of biodegradable and/or bioabsorbable material, a degradation additive encapsulated by biodegradable and/or bioabsorbable material forming a nanoparticle or microparticle. (see: Claim 1). Landau teaches proteinase K (i.e. protease enzyme) as the degradation additive (claims 15-17). Landau also teaches at least one drug encapsulated in the nanoparticle or microparticle by biodegradable and/or bioabsorbable material (claim 22). Landau teaches wherein one of the biodegradable and/or bioabsorbable material includes poly (lactic acid) (PLA) and PLA/PGA copolymers (i.e. PLA based heteropolymers). Landau also teaches the composition further comprising a second biodegradable and/or bioabsorbable material in the composition which is poly (glycolic acid) (PGA) (see: claims 5-6). Landau discloses the amount of drug or other agents incorporated within the drug delivery device may range from 0 to 99 percent (Para 0133). 
The teachings of Landau have been set forth above.
Landau does not exemplify the composition comprising a protein with MW greater than 10kDa as the drug. However, Landau teaches proteins can be included as the drug component and particularly teaches interferons as one of the protein which can be included as the drug component (Para 0022). As evidenced by Wang, interferons have a molecular weight ranging from about 20-100 kD.    
Landau does not expressly teach the amount of polymer-degrading enzyme. However, Landau teaches that selection of the enzyme or degradation additive is based on the type of material that needs to be degraded and that the degradation of the encapsulation polymer coincides with the desired drug release profile (Para 0059 and 0063). The reference also teaches that the amount of degradation additive will depend various parameters which include deliverability (Para 0080).
Landau does not expressly teach the amount of the polymer based matrix and the MW of PLA greater than 100,000 g/mol as recited in the instant claims. However, Landau teaches the amount of the biodegradable and/or bioabsorbable material depend upon various parameters which include deliverability (Para 0080). It discloses that other influences on degradation of a polymer include molecular weight and the higher the MW of a polymer, the slower the degradation (Para 0077). Landau teaches the degradation of the encapsulation polymer coincide with the desired drug release profile (Para 0063). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate proteins and particularly interferons as the drug in the composition of Landau. One would have been motivated to do so because Landau expressly teaches the inclusion of a drug component and teaches proteins, particularly interferons, can be included as the drug component. It would have been obvious to one of ordinary skill in the art to try and substitute the drug components taught by Landau as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to manipulate and include an amount of polymer-degrading enzyme which is recited in the instant claims. One would have been motivated to do so because, as discussed supra, Landau teaches that selection of the enzyme or degradation additive is based on the type of material that needs to be degraded and that the degradation of the encapsulation polymer coincides with the desired drug release profile (Para 0059 and 0063). The reference also teaches that the amount of degradation additive will depend various parameters which include deliverability (Para 0080). Thus, it would have been obvious to manipulate the amount of the polymer degrading enzyme based on the desired drug release and deliverability of the drug. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to manipulate and include an amount of polymer based matrix which is recited in the instant claims and also manipulate and include polylactic acid with MW greater than 100,000 g/mol. One would have been motivated to do so because, as discussed supra, Landau teaches the amount of the biodegradable and/or bioabsorbable material depend upon various parameters which include deliverability (Para 0080). It discloses that other influences on degradation of a polymer include molecular weight and the higher the MW of a polymer, the slower the degradation (Para 0077). Landau teaches the degradation of the encapsulation polymer coincide with the desired drug release profile (Para 0063). Thus, it would have been obvious to manipulate the amount and the MW of the polymer based on the desired drug release and the desired degradation rate of the polymer. 
With respect to the instantly claimed recitation wherein “said composition is obtained by incorporation of said drug and said enzyme in said polymer-based matrix during heat treatment at a temperature T at which the polymer is in a partially or totally molten state”, the instant claims are directed towards a product and the recitation above is a process of making the product. Thus, since the claims are directed to a product, the prior art does not need to teach to the process of making the product. The prior art references cited above render obvious the instantly claimed components and the amounts of the component contained in the composition and therefore read on the instantly claimed composition. 
With respect to the instantly claimed recitation wherein the polymer degrading enzyme is suitable for depolymerizing PLA of the polymer based matrix, the Landau reference teaches the instantly claimed polymer degrading enzyme and thus would necessarily be capable of depolymerizing PLA of the polymer based matrix. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant in the remarks filed 5/16/2022 stated the application was filed with Figures 1-3 and the Office Action Summary page did not indicate that the drawings were accepted or objected to by the Examiner. Applicant requested that the Examiner consider the figures and indicate their status in the next communication. 
In response, the status of the drawings which include Figures 1-3 has been indicated in the current Office Action Summary and the drawings filed on 1/25/2020 have been accepted.

Applicant's arguments filed, 5/16/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued the incorporation of the drug and the enzyme in the polymer based matrix during heat treatment at a temperature T at which the polymer is in a partially or totally molten state imparts distinctive structural characteristics to the final drug delivery composition. The applicant argued this process provides advantages to the drug delivery composition over the solvent casting process which is used in the cited prior art. It was argued the advantages include high amounts of the drug and enzymes, repartition of drug and enzyme throughout the polymer based matrix is homogenous and the obtained drug delivery composition is not porous. Applicant argued that on the contrary, the Landau et al. reference teach that the processes used to prepare the drug delivery devices are preferably low temperature processes in order to minimize the degradation of drugs or other bio-active agents that are unstable at high temperatures and are incorporated into the matrix of bioabsorbable polymeric materials comprising the device.  Thus, applicant argued the skilled person would not have been encouraged to use heat treatment to incorporate the enzyme and the drug into the polymer matrix. 
In response, firstly it is argued that the instant claims do not recite the argued advantageous structural characteristics of the drug delivery composition, such as non-porous composition and homogenous repartition of drug and enzyme throughout the polymer based matrix. Thus applicant’s argument that the method used in prior art does not result in a composition having these structural characteristics is not persuasive because the instant claims do not require the drug delivery composition to have these structural characteristics. 
Further, applicant in the argument state the process limitation recited in claim 16 provides the above stated advantages, however, the applicant have not shown that claimed drug delivery composition comprising the drug, enzyme and polymer recited in claim 16, actually result in a composition having homogenous and porous drug delivery composition and that such structural characteristic present over the full scope of the claim. 
Additionally, the process limitation in claim 16 states the incorporation of drug and enzyme in the polymer based matrix is done at a temperature at which the polymer is in a partially or totally molten state. As discussed supra, it is interpreted that at the melting temperature of the polymer is when the polymer is in a totally or partially molten state and thus at the melting temperature is when the drug and enzyme are incorporated in the polymer based matrix. Claim 16 recites “partially” or totally molten state and “partially” molten state incorporate when the polymer is, for example, only 1% melted and when the polymer is in only 1% molten state, it is unclear how the drug delivery composition results in a completely homogenous and porous composition. Therefore, applicant have not shown that even when the polymer is in a partially molten state, the drug and enzyme would be incorporated in the polymer and result in a completely homogenous and porous composition. 
Furthermore, while the Landau et al. reference teach that the processes used to prepare the drug delivery devices are preferably low temperature processes, Landau teaches the drug delivery device can be prepared using the extrusion method wherein the drug delivery devices may be molded and melt processed (Para 0123-0125 and 0127). The molding of the drug delivery devices and the melt process would be done when the polymer is in a molten state and thus Landau does teach the extrusion method (such as hot melt extrusion used in the instant specification) is within the scope of the invention and one skilled in the art would have readily envisioned using the methods disclosed in the Landau reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616   
                                                                                                                                                                                      /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616